Citation Nr: 1125115	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-29 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

3.  Entitlement to service connection for left L5 radiculopathy as secondary to low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to November 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, declined to reopen a claim of service connection for tinnitus, implicitly reopened and denied service connection for a low back disability, and denied service connection for left L5 radiculopathy as secondary to low back disability.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a Travel Board hearing in September 2007.  A transcript is of record.  In March 2008 the claim of service connection for tinnitus was reopened and the case was remanded for additional development.  

The matters of service connection for left L5 radiculopathy and low back disability on de novo review are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran has tinnitus that is causally related to his noise exposure in service.

2.  An unappealed December 2004 rating decision denied service connection for a low back disability essentially based on a finding that such was not related to the Veteran's service.

3.  Evidence received since the December 2004 rating decision tends to relate the Veteran's low back disability to his service; relates to the unestablished fact necessary to substantiate the claim of service connection for low back disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  New and material evidence has been received and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, given the Board's favorable disposition of the issues on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  As to the reopened claim for service connection for a low back disability, all needed development as to the claim will be addressed on remand, but such development is not needed at the reopening stage.


II.  Service connection for tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("[a]lthough interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis when: (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is not always required when the determinative issue is a medical nexus or diagnosis and the Veteran is competent to provide lay evidence as to observation of his or her disability symptoms or disabilities that are capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).

The Veteran's DD Form 214 reflects that his military occupational specialty in service was radio electrician and that his last duty station was aboard the U.S.S. Quilliback (a submarine).  

The Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnoses relating to tinnitus. 

A May 2001 VA outpatient treatment record notes that the Veteran complained of ringing in his left ear which started after his submarine tours in the 1960s, and had bothered him on a daily basis. 

A January 2006 VA outpatient treatment record notes a past medical history of tinnitus.  

At the September 2007 Travel Board hearing the Veteran responded affirmatively when asked whether he had continuous ringing in his ears since service (he noted such to be right after he was out of the military in 1964).      

On July 2009 VA examination the examiner noted that the Veteran's claims file was not available for review.  The Veteran reported that he had constant "hissing" tinnitus for many years and that he believed it was caused by pressure on submarines during service.  He denied a history of loud noise exposure prior to service or recreational noise exposure after service and endorsed exposure to loud noise from gunfire in service and post-service occupational noise exposure as a baggage handler without hearing protection.  The examiner opined that without previous audiograms she could not provide an opinion, other than based upon speculation, concerning the relationship between the Veteran's tinnitus and his in-service noise exposure.  

On an October 2009 VA examination, the examiner noted that the Veteran reported tinnitus during medical exams in 2001 and 2006 (which he reported began in the 1960's); that whisper voice tests completed at discharge were within normal limits for both ears, but that that type of test could not rule out the presence of high frequency hearing loss; that the first evidence of hearing loss was not found until 2001 (over 30 years after discharge); and that without audiological data at discharge or within one year of discharge she could not render an opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to mere speculation.  

The Veteran alleges he has tinnitus as a result of exposure to noise trauma during service.  It is not in dispute that he now has tinnitus (as it is a disability capable of lay observation (see Charles v. Principi, 16 Vet. App. 370, 374 (2002), and the diagnosis is established essentially by subjective complaints)).  It may be reasonably conceded that by virtue of his duties in service on submarines that he had considerable noise exposure.  Under these circumstances, what is required to establish service connection for the tinnitus is competent evidence that relates such disability to the Veteran's service (to include noise exposure therein).

The Board finds the Veteran's accounts that his tinnitus had its onset in service and has persisted since to be both competent and credible.  As noted above, the Veteran is competent to describe symptoms he experiences, including the presence of ringing of the ears.  The Veteran's statements as to the presence of ringing of the ears have been consistent in nature and there is nothing to indicate that his statements lack credibility.  Indeed, the undersigned found the Veteran to be very credible during the September 2007 hearing testimony, as he was direct and unaffected and did not appear to be exaggerating his symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  As such, the Veteran's statements and testimony are probative evidence in the matter and demonstrate a continuity of symptoms.  

The VA examiner could not offer an opinion as to the etiology of the Veteran's tinnitus without resorting to mere speculation.  Given the inconclusive nature of the opinions, they are of no probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As such, the opinions do not support or weigh against the Veteran's claim.

Overall, the preponderance of the evidence is in favor of the Veteran's claim of service connection for tinnitus, and service connection is warranted.   

III.  New and material evidence: low back disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed an original claim of service connection for a low back disability in August 1987, which was denied in a February 1988 rating decision essentially based on a finding that such disability was not related to his service (i.e. not shown in service or on separation).  The Veteran submitted claims to reopen and April 2002 and December 2004 rating decisions continued the denial on the merits on the same basis as before.  He did not appeal the December 2004 rating decision, and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the December 2004 rating decision included: the Veteran's STRs which are silent for complaints, findings, treatment, or diagnosis relating to the back; VA outpatient treatment records showing treatment for low back pain and noting the Veteran's report that he hurt his back in boot camp and went to sick call on two different occasions; and VA x-rays noting narrowing of L5-S1 with grade one spondylolisthesis and spondylolysis bilaterally.   

Pertinent evidence received since the December 2004 rating decision includes: the Veteran's September 2007 Travel Board hearing testimony, wherein he stated that during boot camp physical training he injured his back from exercises and that it had bothered him ever since and VA outpatient treatment records noting continuous treatment for low back disability.  
 
As the claim was previously denied based essentially on a finding that the Veteran's low back disability was not shown to be related to his service, for evidence received since to be new and material in the matter, it must relate to that unestablished fact (i.e., it must show/suggest that the Veteran's low back disability is related to his active service).  

The additional evidence received since December 2004 includes competent lay statements regarding continuity of low back symptoms and medical evidence of continued treatment for low back disability (also suggesting continuity of symptoms).  The Veteran's reports of continuous low back pain since service (which is a symptom that is readily lay observable) are presumed credible for the purpose of reopening.  See Justus v. Principi, supra.  Accordingly, the evidence received relates to the unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility that the claim will be substantiated.  Accordingly, the additional evidence received is new and material, and the claim of service connection for low back disability is reopened.




ORDER

Service connection for tinnitus is granted.

The claim of service connection for low back disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

Regarding service connection for left L5 radiculopathy and low back disability on de novo review, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

The Board finds that the Veteran has a current low back disability that may be associated with his service.  Accordingly, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).

The Veteran has claimed service connection for left L5 radiculopathy as secondary to his low back disability.  Notably, the United States Court of Appeals for Veterans Claims (Court) has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board finds that the Veteran's claims of service connection for low back disability and for neurological manifestations of such disability (secondary thereto) are inextricably intertwined and must be addressed concurrently.  

Additionally, the Veteran testified that he received low back treatment within one year of his discharge of service.  He did not respond to a request for such records.  As he has identified pertinent (and perhaps critical) evidence that is outstanding, such records must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his low back disability from March 2006 to the present.  The RO should also ask the Veteran to identify any and all evaluation and/or treatment he received for his low back disability (to include treatment within one year of discharge from service).  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  The RO/AMC must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. After the development sought above is completed, the RO/AMC should then arrange for an orthopedic examination of the Veteran to determine the nature and etiology of his current low back disability and the left L5 radiculopathy. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or diagnostic studies should be performed.  Based on review of the claims file and examination of the Veteran, the examiner should respond to the following questions:

a. Please identify (by medical diagnosis) the Veteran's current low back disability, describing the nature and current severity of all related manifestations (to include radiculopathy, specifically that relating to L5 on the left).  

b. Please opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability is related to his service (to include the reported back injury therein).  If so, the examiner should provide an opinion as to whether it is at least as likely as not that current left L5 radiculopathy was caused or aggravated by the underlying low back disability.  The examiner must explain the rationale for all opinions offered in a typewritten report.  

3. The RO/AMC should ensure that all development sought is completed in its entirety and then re-adjudicate the claims.  If any remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


